Exhibit 21 4th Quarter 2008 PUBLIC10-K % JURISDICTION XL Capital Ltd Cayman EXEL Holdings Limited Cayman EXEL Acquisition Ltd. Cayman Reeve Court Holdings Ltd Bermuda X.L. Property Holdings Limited Bermuda XL Insurance (Bermuda) Ltd Bermuda XL Weather & Energy Ltd (formerly Element Reinsurance Ltd ) Bermuda XL PP Limited UK InQuisCapital Holdings (Bermuda) Limited Bermuda InQuisLogic (Bermuda) Limited Bermuda RiskConnect Limited Bermuda XL International (Bermuda) Ltd (formerly XL Winterthur International (Bermuda) Ltd) 91 Bermuda XL International Services Ltd (formerly XL Winterthur International Services Ltd) Bermuda International Insurance Consulting Services Limited Bermuda XL (Brazil) Holdings Ltda (formerly Winterthur Administracao e Participacoes Ltda) Brazil XL Financial Solutions Ltd Bermuda XL Services (Bermuda) Ltd Bermuda XL Life Ltd Bermuda Reeve Court General Partner Limited Bermuda Reeve Court 4 Limited Partnership Bermuda Reeve Court 6 Limited Partnership Bermuda XL Gracechurch Limited UK XL Insurance (UK) Holdings Limited UK XL Insurance Argentina S.A. Compañia de Seguros (formerly Winterthur International Argentina SA Compañia de Seguros) 90 Argentina XL Services UK Limited UK XL Insurance Company Limited UK XL Insurance Argentina S.A. Compañia de Seguros (formerly Winterthur International Argentina SA Compañia de Seguros) 10 Argentina XL Holdings (Proprietary) Limited (formerly XL Winterthur Holdings (Proprietary) Limited) South Africa XL Insurance Company Limited (formerly XL Winterthur International Insurance Company Limited) South Africa XL Financial Holdings (Ireland) Limited R of Ireland XL Finance (Ireland) Limited R of Ireland XL Services Canada Ltd. (Formerly XL Re Europe Management Company Ltd.) Canada XL Re Europe Limited R of Ireland XL Re Latin America Ltd Switzerland XL Latin America Investments Ltd Bermuda XL Brazil Holdings AG Switzerland XL Re Participacoes Brasil Ltda Brazil XL Resseguros Brasil S.A. Brazil XL Re Latin America (Argentina SA) 80% Argentina XL Re Latin Escritorio de Represantacao no Brasil Ltda Brazil XL Re Europe Services AG Germany X.L. America, Inc. Delaware % JURISDICTION XL Financial Solutions LLC, Inc. Delaware Global Asset Protection Services, LLC Connecticut Global Asset Protection Services Company Limited Japan Global Asset Protection Services Consultancy (Beijing) Company Limited China XL Capital Investment Partners Inc. Delaware XL Weather & Energy Inc. (formerly Element Re Capital Products Inc.) Delaware XLA Garrison L.P. Delaware Global Credit Analytics, Inc. Delaware NAC Re Corporation Delaware XL Reinsurance America Inc. *(A-65%) - NY New York Greenwich Insurance Company *(A-12%) Delaware XL Insurance America, Inc. *(A-10%) (formerly Winterthur International America Insurance Company) Delaware XL Select Insurance Company *(A-2%) (formerly Winterthur International America Underwriters Insurance Co.) Delaware XL Insurance Company of New York, Inc. *(A-3%) New York XL Specialty Insurance Company *(A-6%) Delaware Indian Harbor Insurance Company *(A-2%) North Dakota XL Management Services, LLC Delaware XL Lloyds Insurance Company Texas 37 Lambert Road LLC Delaware XL Global, Inc. Delaware XL Insurance, Inc. Delaware X.L. Global Services, Inc. Delaware XL Investment Management (USA) LLC Delaware Eagleview Insurance Brokerage Services, LLC Delaware XL Life and Annuity Holding Company Delaware XL Life Insurance and Annuity Company (formerly Lyndon Life Insurance Company) Illinois XL Asset Funding Company I LLC Delaware XL Re Life America Inc Delaware ECS, Inc. (In Liquidation) Pennsylvania ECS Risk & Insurance Services, Inc. Barbados ECS Child Care Center, Inc. Pennsylvania XL Environmental Ltd (in liquidation) UK XL Investments Ltd Bermuda XL SGS Holdings Inc. Delaware XL Capital Products Ltd Bermuda Garrison Investments Inc. (**) Barbados Kensington Investments Inc. Barbados XLB Partners Inc. Barbados RiskConnect Ltd (in liquidation) Barbados X.L. Investment Private Trustee Ltd. Bermuda X.L. Investments (Barbados) Inc. Barbados ClearWater Opportunity Fund Ltd. Cayman XL (LUXEMBOURG) S.a.r.l. Luxembourg XL (FINANCE) S.a.r.l. Luxembourg XL (INTERNATIONAL) S.a.r.l. Luxembourg XL (SERVICES) S.a.r.l. Luxembourg XL (SPECIALTY) S.a.r.l. Luxembourg % JURISDICTION XL (WESTERN EUROPE) S.a.r.l. Luxembourg XL Swiss Holdings Ltd Switzerland XL Re Latin America (Argentina S.A.) 20% Argentina ITAÚ XL Seguros Corporativos S.A. 49% Brazil XL Insurance Switzerland (formerly XL Winterthur International Insurance Switzerland) Switzerland Vitodurum Reinsurance Company (Formerly XL Winterthur International Re) Switzerland XL Services Switzerland Switzerland XL India Business Services Private Limited India XL Insurance Mexico Mexico XL Trading Partners Ltd Bermuda XL Europe Holdings Ltd (formerly X.L. Two Ltd.) Bermuda XL Financial Services (Ireland) Ltd R of Ireland Mid Ocean Limited Cayman Mid Ocean Holdings Limited Bermuda Ridgewood Holdings Limited Bermuda XL London Market Group plcLtd UK Brockbank Holdings Limited UK Baltusrol Holdings Limited Bermuda County Down Limited UK Dornoch Limited UK Stonebridge Underwriting Limited UK XL London Market Services Ltd UK Brockbank Personal Lines Limited  (in liquidation) UK Cassidy Brockbank Limited  (in liquidation) UK Denham Syndicate Management Limited (in liquidation) UK Denham Direct Underwriters Ltd (in liquidation) UK Denham Legal and Professional Risks Ltd (in liquidation) UK Denham Tower Underwriting Agents (PTY) Limited (in liquidation) South Africa XL London Market Ltd- Syndicates 588/861/990/1209 UK Brockbank Syndicate Services Limited (in liquidation) UK XL Capital International Limited UK XL Capital Finance (Europe) plc UK XL Financial Products Ltd. UK XL Re Ltd Bermuda XL BCM Limited UK XL CCM Ltd UK ECS Reinsurance Company Inc. Barbados XL FC Limited UK Global Capital Underwriting Ltd. UK XL Mid Ocean Re Limited UK XL Investment Management Ltd Bermuda XL Capital Partners Corporation Cayman XL Capital Partners I, L.P. Cayman XL Capital Principal Partners I, L.L.C. 50 Delaware XL Principal Partners I, L.P. Cayman XL Capital Principal Partners I, L.L.C. 50 Delaware *A Company is a member of the XL Reinsurance America Inc. Pooling Agreement with individual company pooling % noted (**) - Limited Partner of XLA Garrison L.P.
